Exhibit 10.64 WAIVER AND THIRD AMENDMENT TO SECOND AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT AND SECURITY AGREEMENT THIS WAIVER AND THIRD AMENDMENT (this “Amendment”) is entered into as of August 12, 2015, by and among FUSION NBS ACQUISITION CORP. a Delaware corporation (“Borrower”), FUSION TELECOMMUNICATIONS INTERNATIONAL, INC., a Delaware corporation (“Parent”), NETWORK BILLING SYSTEMS, L.L.C., a New Jersey limited liability company (“NBS”), FUSION BVX LLC, a Delaware limited liability company (“BVX”), PINGTONE COMMUNICATIONS, INC., a Delaware corporation (together with Parent, NBS, BVX, the “Guarantors”, and together with the Borrower, the “Credit Parties” and each a “Credit Party”), the financial institutions set forth on the signature pages hereto (each a “Lender” and collectively, “Lenders”) and Praesidian Capital Opportunity Fund III, LP as agent for Lenders (in such capacity, “Agent”). BACKGROUND WHEREAS, Credit Parties, Lenders and Agent are parties to a Second Amended and Restated Securities Purchase Agreement and Security Agreement, dated as of October 31, 2014 (as amended, restated, supplemented or otherwise modified from time to time, the “Loan Agreement”), pursuant to which Agent and Lenders provide Borrower with certain financial accommodations; and WHEREAS, Credit Parties have requested that Agent and Lenders waive Events of Default that have occurred and amend certain provisions of the Loan Agreement and Agent and Lenders are willing to do so on the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of any loan or advance or grant of credit heretofore or hereafter made to or for the account of Borrower by Agent and Lenders, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Definitions.All capitalized terms not otherwise defined herein shall have the meanings given to them in the Loan Agreement. 2.Waiver.Credit Parties acknowledge that (a) the Parent failed to sell equity interests in Parent, on terms reasonably satisfactory to Lenders, with net sale proceeds of not less than $3,000,000 by July 31, 2015 and that such failure constitutes an Event of Default under Section 11.01(c) of the Loan Agreement (the “Parent Equity EOD”), (b) as of and for the period of four consecutive fiscal quarters ended June 30, 2015, (i) the Fixed Charge Coverage Ratio was 1.34 to 1.00, which was less than the ratio permitted under Section 9.15(b) of the Loan Agreement and that such failure constitutes an Event of Default under Section 11.01(c) of the Loan Agreement (the “FCCR EOD”), and (ii) EBITDA was approximately $12,300,000, which was less than the amount permitted under Section 9.15(d) of the Loan Agreement and that such failure constitutes an Event of Default under Section 11.01(c) of the Loan Agreement (the “EBITDA EOD”), and (c) the Parent, on a non-Consolidated Basis, failed at all times during the period from and after July 31, 2015 to the date hereof (the “Minimum Cash Waiver Period”) to have at least $1,000,000 of Cash Equivalents in excess of the amount of the Working Capital Loans then outstanding as required by Section 9.15(f) of the Loan Agreement and that such failure constitutes an Event of Default under Section 11.01(c) of the Loan Agreement (such failure during the Minimum Cash Waiver Period, together with the Parent Equity EOD, the FCCR EOD and the EBITDA EOD, collectively, the “Specified Events of Default”). Subject to satisfaction of the conditions precedent set forth in Section4 below, Agent and Lenders hereby waive the Specified Events of Default. 3.Amendment of Financial Covenants. Subject to the satisfaction of the conditions precedent set forth in Section 4 below, Sections 8.18(e) and 9.15(f) of the Loan Agreement are hereby amended to read in their entirety as follows: 8.18(e) Not later than September 30, 2015, Parent shall sell equity interests in Parent, on terms reasonably satisfactory to Lenders, with net sale proceeds of not less than $3,000,000. 9.15(f) Minimum Cash.The Parent, on a non-Consolidated Basis, shall at all times from and after September 30, 2015 have at least $1,000,000 of Cash Equivalents in excess of the amount of the Working Capital Loans then outstanding 4.Conditions of Effectiveness.This Amendment shall become effective upon satisfaction of the following conditions precedent:Agent shall have received (i) four (4) copies of this Amendment executed by the Credit Parties and Lenders, and (ii)for the benefit of the applicable Lenders, Lenders’ costs and expenses, including reasonably attorneys’ fees and expenses in connection with this Amendment. 5.Representations and Warranties.Each Credit Party hereby represents and warrants as follows: (a)This Amendment and the Loan Agreement constitute legal, valid and binding obligations of each Credit Party and are enforceable against each Credit Party in accordance with their respective terms, except as may be limited by bankruptcy, insolvency, reorganization, arrangement, fraudulent conveyance or transfer, moratorium or other laws of general application relating to or affecting the enforcement of creditors’ rights generally or by general principles of equity. (b)Upon the effectiveness of this Amendment, each Credit Party hereby reaffirms all covenants, representations and warranties made in the Loan Agreement, as amended hereby, and agrees that all such covenants, representations and warranties shall be deemed to have been remade as of the effective date of this Amendment. 1 (c)No Event of Default or Default has occurred and is continuing immediately prior to giving effect to this Amendment other than the Specified Events of Default, and no Event of Default or Default has occurred and is continuing or would exist after giving effect to this Amendment. (d)No Credit Party has any defense, counterclaim or offset with respect to the Loan Agreement. 6.Amendment Fee. If the Obligations (other than contingent Obligations for which no claim has been asserted) owing to Plexus (as defined below) are not paid in full by August 20, 2015, Borrower shall, no later than August 30, 2015, pay to Lenders amendment fees equal to (a) $50,000in the aggregate in the case of Plexus Fund II, L.P. Plexus Fund III, L.P. and Plexus Fund QP III, L.P (collectively, “Plexus”), (b) $50,000 in the aggregate in the case of Praesidian Capital Opportunity Fund III, LP and Praesidian Capital Opportunity Fund III-A, LP, and (c) $13,600 in the case of United Insurance Company of America. 7.Effect on the Loan Agreement. (a)The Loan Agreement, and all other documents, instruments and agreements executed and/or delivered in connection therewith, as amended hereby, shall remain in full force and effect, and are hereby ratified and confirmed. (b)Except as expressly provided in Sections 2 and 3, the execution, delivery and effectiveness of this Amendment shall not operate as a waiver or other modification of any right, power or remedy of Agent or Lenders, nor constitute a waiver or other modification of any provision of the Loan Agreement, or any other documents, instruments or agreements executed and/or delivered under or in connection therewith. (c)This Amendment shall be a Transaction Document for all purposes under the Loan Agreement. (d)This Amendment applies solely with respect to the Specified Events of Default and does not apply to, or constitute a waiver or other modification of, any other Default or Event of Default that exists or may exist under the Loan Agreement or any of the other Transaction Documents, including, without limitation, the Credit Parties’ failure to comply with the covenants set forth in Sections 8.18(e) and 9.15(f) of the Loan Agreement, as modified hereby.Except with respect to the Specified Events of Default, such modification does not (x) constitute a waiver of compliance by any Credit Party with respect to any other term, provision or condition of the Loan Agreement or any other Transaction Document, or any other instrument or agreement referred to therein; or (y) prejudice any right or remedy that Lenders and Agent may now have or may have in the future under or in connection with the Loan Agreement or any other Transaction Document. 8.GOVERNING LAW.THIS AMENDMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION. 9.Release.In consideration of the agreements of Agent and Lenders contained herein, each Credit Party on behalf of itself and its successors, assigns, and other legal representatives, hereby, jointly and severally, absolutely, unconditionally and irrevocably releases, remises and forever discharges Agent and each Lender, and their present and former shareholders, affiliates, subsidiaries, divisions, predecessors, directors, officers, attorneys, employees, agents and other representatives and their respective successors and assigns (Agent, each Lender and all such other parties being hereinafter referred to collectively as the “Releasees” and individually as a “Releasee”), of and from all demands, actions, causes of action, suits, covenants, contracts, controversies, agreements, promises, sums of money, accounts, bills, reckonings, damages and any and all other claims, counterclaims, defenses, rights of set-off, demands and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of every name and nature, known or unknown, suspected or unsuspected, both at law and in equity, whether liquidated or unliquidated, matured or unmatured, asserted or unasserted, fixed or contingent, foreseen or unforeseen and anticipated or unanticipated, which such Credit Party, or any of its successors, assigns, or other legal representatives and its successors and assigns may now or hereafter own, hold, have or claim to have against the Releasees or any of them for, upon, or by reason of any nature, cause or thing whatsoever which arises at any time on or prior to the day and date of this Amendment, in relation to, or in any way in connection with the Loan Agreement, as amended and supplemented through the date hereof, this Amendment and the Transaction Documents. 10.Headings.Section headings in this Amendment are included herein for convenience of reference only and shall not constitute a part of this Amendment for any other purpose. 11.Counterparts; Facsimile.This Amendment may be executed by the parties hereto in one or more counterparts, each of which shall be deemed an original and all of which when taken together shall constitute one and the same agreement.Any signature delivered by a party by facsimile transmission or electronic transmission of a “pdf” or similar file shall be deemed to be an original signature hereto. [Signature Pages Follows] 2 IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year first written above. Borrower: FUSION NBS ACQUISITION CORP. By: /s/Gordon Hutchins, Jr. Gordon Hutchins, Jr. President Guarantors: FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. By: /s/ Gordon Hutchins, Jr. Gordon Hutchins, Jr. President NETWORK BILLING SYSTEMS, LLC By: /s/ Gordon Hutchins, Jr. Gordon Hutchins, Jr. Executive Vice President FUSION BVX LLC By: /s/ Gordon Hutchins, Jr. Gordon Hutchins, Jr. President FUSION PTC ACQUISITION, INC. By: /s/ Gordon Hutchins, Jr. Gordon Hutchins, Jr. President PINGTONE COMMUNICATIONS, INC. By: /s/ Gordon Hutchins, Jr. Gordon Hutchins, Jr. President [SIGNATURE PAGE TO WAIVER AND THIRD AMENDMENT TO SECOND AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT AND SECURITY AGREEMENT] 3 Lenders: PRAESIDIAN CAPITAL OPPORTUNITY FUND III, L.P. By: Capital Opportunity GP III, LLC, its General Partner By: /s/ Jason D. Dratell Jason D. Dratell Manager PRAESIDIAN CAPITAL OPPORTUNITY FUND III-A, L.P. By: Praesidian Capital Opportunity GP III-A, LLC, its General Partner By: /s/ Jason D. Dratell Jason D. Dratell Manager PLEXUS FUND II, LP By: Plexus Fund II GP, its General Partner By: /s/ Robert R. Anders, Jr. Robert R. Anders, Jr. Manager PLEXUS FUND III, L.P. By: Plexus Fund III GP, LLC its General Partner By: /s/ Robert R. Anders, Jr. Robert R. Anders, Jr. Manager [SIGNATURE PAGE TO WAIVER AND THIRD AMENDMENT TO SECOND AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT AND SECURITY AGREEMENT] 4 PLEXUS FUND QP III, L.P. By: Plexus Fund III GP, LLC its General Partner By: /s/ Robert R. Anders, Jr. Robert R. Anders, Jr. Manager UNITED INSURANCE COMPANY OF AMERICA By: /s/ John Boschelli John Boschelli Assistant Treasurer [SIGNATURE PAGE TO WAIVER AND THIRD AMENDMENT TO SECOND AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT AND SECURITY AGREEMENT] 5 Agent: PRAESIDIAN CAPITAL OPPORTUNITY FUND III, L.P. By: Praesidian Capital Opportunity GP III, LLC, its General Partner By: /s/ Jason D. Dratell Jason D. Dratell Manager [SIGNATURE PAGE TO WAIVER AND THIRD AMENDMENT TO SECOND AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT AND SECURITY AGREEMENT] 6
